Citation Nr: 0800594	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  00-18 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and A.B.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 24, 1968 to 
February 3, 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota.  In May 1998 
the RO&IC denied reopening the claim of entitlement to 
service connection for PTSD.  

In August 2002, the veteran presented testimony before a 
Veterans Law Judge, Board of Veterans' Appeals (VLJ) who is 
no longer employed by the Board.  The veteran was afforded 
another hearing in September 2007 before the undersigned VLJ; 
transcripts of those hearings are of record.   

In November 2002, the Board determined that new and material 
evidence had been submitted to warrant reopening a claim of 
entitlement to service connection for PTSD and subsequently, 
in December 2003, remanded this matter to the RO to afford 
due process and for other development.  In March 2006 and 
March 2007, the case was again remanded, the last occasion to 
afford the veteran with another hearing because the VLJ who 
presided over the August 2002 hearing had terminated his 
employment with the Board.  

The appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Considerable additional evidence has been associated with the 
claims file since issuance of the last Supplemental Statement 
of the Case in November 2006.  Notwithstanding that the 
veteran and/or his representative has waived initial 
consideration of such evidence by the agency of original 
jurisdiction, unfortunately, another remand is required in 
this case on other grounds.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure due 
process is followed and that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration. 

Service records demonstrate that the veteran filed for a 
hardship discharge on November 25, 1968 and that the 
discharge was granted on February 3, 1969.  In a VA 
examination dated April 26, 1995 (Volume 2 of Claims File), 
which produced a diagnosis of PTSD, the veteran reported that 
he was called a coward and called racist names after filing 
for the hardship discharge.  He also claimed to have had his 
life threatened on the rifle range.  He also alleged to have 
been put in tunnels and his drill instructor would throw 
flash grenades down there to simulate "tunnel rat" training 
for Vietnam.  The foregoing incidents are advanced as having 
taken place at Ft. Ord, California.  During the examination, 
the veteran also claimed to have reported the matters to the 
Army Office Inspector General's (OIG) at Fort Ord.  At his 
Travel Board Hearing of August 2002 (Volume 3 of Claims 
File), he testified that he had gone over to the OIG several 
times to report the incidents.  He gave essentially the same 
testimony in September 2007 (Volume 6 of Claims File).  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, it 
is well settled that a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

While the Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)) now U.S. Army and Joint 
Services Records Research Center (JSRRC) was unable to verify 
the claimed stressors (Volume 4 of Claims File), the Board is 
of the opinion that the OIG at Fort Ord should also be 
contacted to ascertain whether they could corroborate the 
claims of abuse and the veteran's  making complaints to the 
OIG during the period from October 1968 to February 1969.  

The Board additionally notes that a March 20, 1987 VA 
hospitalization record from the VA Medical Center (VAMC) in 
St. Cloud (Volume 1 of Claims File) references an extensive 
psychologist's report that had been prepared sometime between 
July 1986 and the date of that hospital summary.  Despite 
diligent efforts, the Board was unable to locate such a 
report.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has held that fulfillment of 
the VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO&IC/AMC should contact the 
Army Office of the Inspector General at 
Fort Ord, California to ascertain 
whether it can corroborate the 
veteran's claim as to in service 
stressors to support his claim for 
PTSD; specifically, they should be 
requested as to whether it can be 
established that the veteran made 
complaints to that office during the 
period from October 1968 to February 3, 
1969 as to his being harassed and 
threatened in connection with having 
filed a request for hardship discharge.  
The RO&IC/AMC is to include a copy of 
the veteran's stressor statement 
received on April 3, 2003 (Volume 3 of 
Claims File).  Confirmation of any 
negative findings should be requested 
along with identification of any 
alternate sites that may produce 
relevant information.  All efforts to 
obtain these records, including follow-
up requests, if appropriate, should be 
fully documented.  If any requested 
records are not available or the search 
for any such records yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The VAMC at St. Cloud should be 
requested to furnish copies of all the 
veteran's mental health treatment 
records for the period from July 1986 
and March 20, 1987, including treatment 
records, hospitalization records, along 
with any psychologist and psychiatrist 
reports.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  The veteran and his representative 
should be notified of unsuccessful 
efforts in these regards and afforded 
an opportunity to submit the identified 
records.

4.  After the development requested above 
has been completed to the extent 
possible, the RO&IC/AMC should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  Such a SSOC should reflect 
consideration of any evidence added to 
the claims file since issuance of the 
last SSOC in November 2006.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



